 

Exhibit 10.1

 

GTT EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made between GTT Communications,
Inc., a Delaware corporation (the “Company”), and Don MacNeil (the “Executive”).
It is entered into no later than 6 July 2020 (“Effective Date”) and shall become
effective immediately upon signature and has already been approved by the
Compensation Committee of the Company’s Board of Directors.

 

1.Employment; Scheduled Term. Subject to the terms and conditions of this
Agreement, Company agrees to employ Executive, and Executive accepts employment
and agrees to be employed by Company during the time period commencing on the
Effective Date and ending on the termination of this Agreement as provided in
Section 7 below. The obligations of Executive set forth in the Executive
Assignment of Inventions and Confidentiality Agreement referred to in Section 6
below shall survive the Scheduled Term and shall survive the termination of
Executive’s employment, regardless of the cause of such termination. Executive
hereby represents and warrants to Company that Executive is free to enter into
and fully perform this Agreement and the agreements referred to herein without
breach or violation of any agreement or contract to which Executive is a party
or by which Executive is bound.

 

2.Duties. Executive shall serve as Chief Operating Officer with such duties and
responsibilities as may from time to time be assigned to Executive by the Chief
Executive Officer and the Board of Directors of Company (the “ Board ”),
commensurate with and customarily assigned to Executive’s title and position
described in this sentence. The duties and services to be performed by Executive
under this Agreement are collectively referred to herein as the “Services”.
Executive shall report directly to the Chief Executive Officer. Executive agrees
that to the best of his ability and experience he shall at all times
conscientiously perform all of the duties and obligations assigned to him under
the terms of this Agreement. At Company’s option, it will be entitled to
reasonable use of Executive’s name in promotional, advertising and other
materials used in the ordinary course of its business without additional
compensation unless prohibited by law. Executive initially shall report to the
offices located in McLean, Virginia; provided that Executive’s duties will
include reasonable travel, including but not limited to travel to offices of
Company, its subsidiaries and affiliates and current and prospective customers
as is reasonably necessary and appropriate to the performance of Executive’s
duties hereunder. Executive will comply with and be bound by Company’s operating
policies, procedures, and practices from time to time in effect during
Executive’s employment.

 

3.Exclusive Service. During the term of employment, Executive will not perform
services for any other entity if such service would be in conflict with the
Company’s business interests. Executive will apply his skill and experience to
the performance of his duties and advancing Company’s interests in accordance
with Executive’s experience and skills. Accordingly, Executive shall not engage
in any outside work, business, consulting activity or render any commercial or
professional services, directly or indirectly, for or on behalf of himself or
any other person or organization, whether for compensation or otherwise, if such
services would be in conflict with the Company’s business interests, except with
the prior written approval of Company and Executive shall otherwise do nothing
inconsistent with the performance of Executive’s duties hereunder.

 

4.Non-Competition and Other Covenants

 

4.1 Non-Competition Agreement. Beginning the Effective Date and continuing for
so long thereafter as Executive is employed by Company or a subsidiary or
affiliate of Company, and for one (1) year following the termination of
Executive’s employment with Company (collectively, the “Restricted Period”),
Executive will not, directly or indirectly, individually or as an employee,
partner, officer, director or shareholder (except to the extent permitted in
Section 3 above) or in any other capacity whatsoever of or for any person, firm,
partnership, company or corporation other than Company or its subsidiaries:

 



Page 1 of 8

 

 

(a) Own, manage, operate, sell, control or participate in the ownership,
management, operation, sales or control of or be connected in any manner with
any business engaged, in the geographical areas referred to in Section 4.2
below, in the design, research, development, marketing, sale, or licensing of
managed data network services that are substantially similar to or competitive
with the business of Company and any of its affiliates; or

 

(b) Recruit, attempt to hire, solicit, or assist others in recruiting or hiring,
in or with respect to the geographical areas referred to in Section 4.2 below,
any person who is an employee of Company or any of its subsidiaries or induce or
attempt to induce any such employee to terminate his employment with Company or
any of its subsidiaries.

 

4.2 Geographical Areas. The geographical areas in which the restrictions
provided for in this Section 4 apply include all cities, counties and states of
the United States, and all other countries in which Company (or any of its
subsidiaries) are conducting business or are contemplating conducting business
at the time. Executive acknowledges that the scope and period of restrictions
and the geographical area to which the restrictions imposed in this Section 4
applies are fair and reasonable and are reasonably required for the protection
of Company and that this Agreement accurately describes the business to which
the restrictions are intended to apply. Executive acknowledges that the
covenants set forth in this Section 4 have been granted in consideration for his
employment by the Company.

 

4.3 Non-Solicitation of Customers. In addition to, and not in limitation of, the
non-competition covenants of Executive set forth above in this Section 4,
Executive agrees with Company that, for the Restricted Period, Executive will
not, either for Executive or for any other person or entity, directly or
indirectly (other than for Company and any of its subsidiaries or affiliates),
solicit business from, or attempt to sell, license or provide the same or
similar products or services as are then provided, or are then contemplated of
being provided, by Company or any subsidiary or affiliate of Company to any
customer of Company.

 

4.4 Non-Solicitation of Executives or Consultants In addition to, and not in
limitation of, the non-competition covenants of Executive set forth above in
this Section 4, Executive agrees with Company that, for the Restricted Period,
Executive will not, either for Executive or for any other person or entity,
directly or indirectly, solicit, induce or attempt to induce any employee,
consultant or contractor of Company or any affiliate of Company, to terminate
his or her employment or his, her or its services with, Company or any
subsidiary or affiliate of Company or to take employment with another party.

 

4.5 Amendment to Retain Enforceability. It is the intent of the parties that the
provisions of this Section 4 will be enforced to the fullest extent permissible
under applicable law. If any particular provision or portion of this Section is
adjudicated to be invalid or unenforceable, this Agreement will be deemed
amended to revise that provision or portion to the minimum extent necessary to
render it enforceable. Such amendment will apply only with respect to the
operation of this paragraph in the particular jurisdiction in which such
adjudication was made.

 

4.6 Injunctive Relief. Executive acknowledges that any breach of the covenants
of this Section 4 will result in immediate and irreparable injury to Company
and, accordingly, consents that the Company shall have the right to seek
injunctive relief and such other equitable remedies for the benefit of Company
as may be appropriate in the event such a breach occurs or is threatened. The
foregoing remedies will be in addition to all other legal remedies to which
Company may be entitled hereunder, including, without limitation, monetary
damages.

 



Page 2 of 8

 

 

5.Compensation and Benefits

 

5.1 Salary. During the term of this Agreement, Company shall pay Executive a
salary of $400,000 per annum. Executive’s salary shall be payable as earned at
Company’s customary payroll periods in accordance with Company’s customary
payroll practices. Executive’s salary shall be subject to review and adjustment
in accordance with Company’ customary practices concerning salary review for
similarly situated employees of Company or its subsidiaries.

 

5.2 Benefits. Executive will be eligible to participate in Company’s employee
benefit plans of general application as they may exist from time to time,
including without limitation those plans covering pension and profit sharing,
executive bonuses, stock purchases, stock options, and those plans covering
life, health, and dental insurance in accordance with the rules established for
individual participation in any such plan and applicable law. Executive will
receive such other benefits, including vacation, holidays and sick leave, as
Company generally provides to its employees holding similar positions as that of
Executive as well as any future benefits or changes to existing benefits offered
to similarly situated employees of the Company or its subsidiaries, regardless
of Executives service tenure, including but not limited to enhanced vesting
terms or conditions for Equity-Based Grants, expense allowances, deferred
compensation plans. Executive has received a summary of Company’s standard
employee benefits policies in effect as of the date hereof. The Company reserves
the right to change or otherwise modify, in its sole discretion, the benefits
offered herein to conform to the Company’s general policies as may be changed
from time to time during the term of this Agreement.

 

5.3 Bonus. Executive will be eligible to earn a target $280,000 cash bonus
during his employment with Company on a pro-rated basis. Executive’s Bonus
eligibility for subsequent years is intended to reflect a comparable ratio of
Bonus eligibility to Salary. However, Executive’s Bonus eligibility will be
subject to review and adjustment in accordance with Company’s customary
practices concerning compensation review for similarly situated employees of the
Company or its subsidiaries. All bonus payments would be awarded subject to the
sole discretion of the Board, based upon the Board’s evaluation of the
performance of Executive and the Company.

 

5.4 Equity-Based Grants. Executive has been granted 75,000 shares of restricted
stock of Company under Company’s Employee, Director & Consultant Stock Plan (the
“Plan”). Such shares of restricted stock shall vest in four (4) equal amounts
over a four (4) year period with the first 25% of restricted stock granted
vesting on the first anniversary of the effective date of such grant, all as
more particularly set forth in the restricted stock agreement customarily used
by the Company pursuant to the Plan.

 

All existing equity grants, including restricted stock, stock options, and all
other equity grants of any type, will immediately vest upon the “Change of
Control” of the Company.  For purposes of this Agreement, "Change of Control"
shall mean: (i) The Company is merged, consolidated or reorganized into or with
another corporation or other legal person (an “Acquirer”) and, as a result of
such merger, consolidation or reorganization, less than fifty percent (50%) of
the outstanding voting securities entitled to vote generally in the election of
directors of the surviving, resulting or acquiring corporation or other legal
person are owned, directly or indirectly, in the aggregate by the stockholders
of the Company immediately prior to such merger, consolidation or
reorganization, other than by the Acquirer or any corporation or other legal
person controlling, controlled by or under common control with the Acquirer;
(ii) the Company sells all or substantially all of its business and/or assets to
an Acquirer, of which less than fifty percent (50%) of the outstanding voting
securities entitled to vote generally in the election of directors are owned,
directly or indirectly, in the aggregate by the stockholders of the Company
immediately prior to such sale, other than by any corporation or other legal
person controlling, controlled by or under common control with the Acquirer; or
(iii) any other transaction or series of related transactions having an economic
effect substantially equivalent to any of the foregoing in subsections (i) or
(ii) immediately above.

 



Page 3 of 8

 

 

Notwithstanding the foregoing, the following types of transactions shall not be
deemed to be a Change of Control: (a) any acquisition by the Company or any of
its subsidiaries.

 

5.5 Expenses. Company will reimburse Executive for all reasonable and necessary
expenses incurred by Executive in connection with Company’s business are in
accordance with Company’s applicable policy and are properly documented and
accounted for in accordance with the requirements of the Internal Revenue
Service.

 

6.Proprietary Rights. Executive hereby agrees to execute an Executive Invention
Assignment and Confidentiality Agreement with Company in substantially the form
attached hereto as Exhibit A.

 



7.Termination

 

7.1 Upon Death. The Executive’s employment hereunder shall terminate
automatically upon the death of the Executive. The Company shall pay to the
Executive’s beneficiaries or estate, as appropriate, the compensation to which
he is entitled pursuant to Section 5.1 through the end of the month in which
death occurs.

 

7.2 Upon Disability. If, in the opinion of a medical doctor specializing in the
appropriate medical specialty, the Executive is prevented from properly
performing his duties hereunder by reason of any physical or mental incapacity
for a period of more than 180 days in the aggregate in any twelve month period,
then, to the extent permitted by law, the Executive’s employment hereunder shall
terminate and Executive shall receive all compensation due him pursuant to
Section 5.1 through the date of termination, as well as the continuation of
health benefits for a period of twelve (12) months after the termination of his
employment. Nothing in this Section 7.2 shall affect the Executive’s rights
under any Company sponsored disability plan in which he is a participant.

 

7.3 By Company for Cause. Company may terminate the Executive’s employment
hereunder for Cause (as defined below) at any time by giving written notice to
the Executive. The Company shall pay Executive the compensation to which he is
entitled pursuant to Section 5.1 through the end of the day of such termination.
For purposes of this Agreement, the Company shall have “Cause” to terminate the
Executive’s employment during the term of this Agreement only if: (i) the
Executive materially breaches any provision of this Agreement after written
notice identifying the substance of the material breach; (ii) Executive fails or
refuses to comply with any lawful direction or instruction of Company’s Board of
Directors, which failure or refusal is not timely cured, (iii) the Executive
commits an act of fraud, embezzlement, misappropriation of funds, or dishonesty,
(iv) the Executive commits a breach of his fiduciary duty based on a good faith
determination by the Board and after reasonable opportunity to cure if such
breach is curable, (v) the Executive is grossly negligent or engages in willful
misconduct in the performance of his duties hereunder, and fails to remedy such
breach within ten (10) days of receiving written notice thereof from the Board,
provided, however, that no act, or failure to act, by the Executive shall be
considered “grossly negligent” or an act of “willful misconduct” unless
committed without good faith and without a reasonable belief that the act or
omission was in or not opposed to the Company’s best interest; or (vi) the
Executive is convicted of a felony or a crime of moral turpitude.

 

7.4 By Company without Cause; By Executive for Good Reason. The Company may
terminate the Executive’s employment hereunder at any time, without any Cause,
and Executive may resign for Good Reason (as hereinafter defined), without any
liability other than to pay to the Executive: (i) his base salary through the
effective date of termination; (ii) the continuation of base salary and health
benefits for a period of twelve (12) months after the termination of his
employment; (iii) his annual bonus on a pro-rated basis through the effective
date of termination as measured for that calendar year; plus (iv) 100% of the
target annual bonus the Executive would have been eligible to receive for the
twelve (12) month period after the date of termination. The Executive and the
Company will execute a Separation of Employment and Release Agreement in a form
reasonably acceptable to the Company.

 



Page 4 of 8

 

 

7.5 Definition of Good Reason. For purposes hereof, “Good Reason” shall mean a
termination by the Executive within ninety (90) days following (i) the
relocation of the primary office of the Executive more than ten (10) miles from
McLean, Virginia, without the consent of Executive, or (ii) a material change in
the Executive’s duties such that he is no longer the Chief Operating Officer of
the Company; (iii) the assignment to the Executive of duties that are
inconsistent with his position or that materially alter his ability to function
as Chief Operating Officer; or (iv) a reduction in the Executive’s total base
compensation as set forth in Sections 5.1, 5.2, 5.3 and 5.4.

 

7.6 By Executive without Cause. The Executive may terminate his employment
hereunder with thirty (30) days notice at any time.

 

7.7 Surrender of Records and Property. Upon termination of his employment with
Company for any reason, the Executive shall deliver promptly to Company all
records, manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, data, tables, calculations or copies thereof, whether in
tangible or electronic format or media, which are the property of Company or
which relate in any way to the business, products, practices or techniques of
Company, and all other property, trade secrets and confidential information of
Company, including, but not limited to, all documents or electronic records
which in whole or in part contain any trade secrets or confidential information
of Company, which in any of these cases are in his possession or under his
control.

 

7.8 Survival. Notwithstanding any termination of the Executive’s employment
hereunder, and unless specifically provided therein, the Executive shall remain
bound by the provisions of this Agreement which specifically relate to periods,
activities or obligations upon or subsequent to the termination of the
Executive’s employment. Further, Company’s obligation to pay severance upon
Company’s termination of the Executive’s employment without cause, or
termination by Executive for Good Reason, shall survive termination of this
Agreement.

 

8.Miscellaneous

 

8.1 Severability If any provision of this Agreement shall be found by any
arbitrator or court of competent jurisdiction to be invalid or unenforceable,
then the parties hereby waive such provision to the extent that it is found to
be invalid or unenforceable and to the extent that to do so would not deprive
one of the parties of the substantial benefit of its bargain. Such provision
shall, to the extent allowable by law and the preceding sentence, be modified by
such arbitrator or court so that it becomes enforceable and, as modified, shall
be enforced as any other provision hereof, all the other provisions continuing
in full force and effect.

 

8.2 Remedies Company and Executive acknowledge that the service to be provided
by Executive is of a special, unique, unusual, extraordinary and intellectual
character, which gives it peculiar value the loss of which cannot be reasonably
or adequately compensated in damages in an action at law. Accordingly, Executive
and Company hereby consent and agree that for any breach or violation by
Executive of any of the provisions of this Agreement including, without
limitation, Section 3 and 4, a restraining order and/or injunction may be sought
against either of the parties, in addition to any other rights and remedies the
parties may have, at law or equity, including without limitation the recovery of
money damages.

 

8.3 No Waiver The failure by either party at any time to require performance or
compliance by the other of any of its obligations or agreements shall in no way
affect the right to require such performance or compliance at any time
thereafter. The waiver by either party of a breach of any provision hereof shall
not be taken or held to be a waiver of any preceding or succeeding breach of
such provision or as a waiver of the provision itself. No waiver of any kind
shall be effective or binding, unless it is in writing and is signed by the
party against whom such waiver is sought to be enforced.

 

8.4 Assignment. This Agreement and all rights hereunder are personal to
Executive and may not be transferred or assigned by Executive at any time.
Company may assign its rights, together with its obligations hereunder, to any
subsidiary, affiliate or successor of Company, or in connection with any sale,
transfer or other disposition of all or substantially all the business and
assets of Company or any of their respective subsidiaries or affiliates, whether
by sale of stock, sale of assets, merger, consolidation or otherwise; provided,
that any such assignee assumes Company’s obligations hereunder. This Agreement
shall be binding upon, and inure to the benefit of, the persons or entities who
are permitted, by the terms of this Agreement, to be successors, assigns and
personal representatives of the respective parties hereto.

 



Page 5 of 8

 

 

8.5 Withholding All sums payable to Executive hereunder shall be reduced by all
federal, state, local and other withholding and similar taxes and payments
required by applicable law to be withheld by Company.

 

8.6 Entire Agreement This Agreement (and the exhibit(s) hereto) constitutes the
entire and only agreement and understanding between the parties relating to
employment of Executive with Company and this Agreement supersedes and cancels
any and all previous contracts, arrangements or understandings with respect to
Executive’s employment; except that the Executive Invention Assignment and
Confidentiality Agreement shall remain as an independent contract and shall
remain in full force and effect according to its terms.

 

8.7 Amendment This Agreement may be amended, modified, superseded, cancelled,
renewed or extended only by an agreement in writing executed by both parties
hereto.

 

8.8 Notices All notices and other communications required or permitted under
this Agreement shall be in writing and hand delivered, sent by telecopier, sent
by certified first class mail, postage pre-paid, or sent by nationally
recognized express courier service. Such notices and other communications shall
be effective upon receipt if hand delivered or sent by telecopier, five (5) days
after mailing if sent by mail, and one (l) day after dispatch if sent by express
courier, to the following addresses, or such other addresses as any party shall
notify the other parties:

 

  If to Company: GTT Communications, Inc.       7900 Tysons One Place      
McLean, VA 22102       Attn: Chris McKee, General Counsel             If to
Executive:                 Don MacNeil        

 

8.9 Binding Nature This Agreement shall be binding upon, and inure to the
benefit of, the successors and personal representatives of the respective
parties hereto.

 

8.10 Headings The headings contained in this Agreement are for reference
purposes only and shall in no way affect the meaning or interpretation of this
Agreement. In this Agreement, the singular includes the plural, the plural
included the singular, the masculine gender includes both male and female
reference, and the word “or” is used in the inclusive sense.

 

8.11 Counterparts This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which, taken
together, constitute one and the same agreement.

 

8.12 Governing Law. This Agreement and the rights and obligations of the parties
hereto shall be construed in accordance with the laws of the State of Delaware,
without giving effect to the principles of conflict of laws.

 



Page 6 of 8

 

 

9.Indemnification

 

9.1 Corporate Acts: In his/her capacity as a director, manager, officer, or
employee of the Company or serving or having served any other entity as a
director, manager, officer, or the Executive at the Company’s request, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent allowed by law, the Company’s charter and by-laws, from and against any
and all losses, claims, damages, liabilities, expenses (including legal fees and
expenses), judgments, fines, settlements and other amounts arising from any and
all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, in which the Executive may be involved, or
threatened to be involved, as a party or otherwise by reason of the Executive’s
status, which relate to or arise out of the Company, their assets, business or
affairs. The Company shall advance all expenses incurred by the Executive in
connection with the investigation, defense, settlement or appeal of any civil or
criminal action or proceeding referenced in this Section 9, including but not
necessarily limited to legal counsel, expert witnesses or other
litigation-related expenses. The Executive shall be entitled to coverage under
the Company’s directors and officers liability insurance policy in effect at any
time in the future to no lesser extent than any other officers or directors of
the Company. After the Executive is no longer employed by the Company, the
Company shall keep in effect the provisions of this Section 9, which provision
shall not be amended except as required by applicable law or except to make
changes permitted by law that would enlarge the right of indemnification of the
Executive. Notwithstanding anything herein to the contrary, the provisions of
this Section 9 shall survive the termination of this Agreement and the
termination of the Employment Period for any reason.

 

9.2 Personal Guarantees: The Company shall indemnify and hold harmless the
Executive for any liability incurred by him/her by reason of his/her execution
of any personal guarantee for the Company’s benefit (including but not limited
to personal guarantees in connection with office or equipment leases, commercial
loans or promissory notes)

 

9.3 The indemnification provision of this Section 9 shall be in addition to any
other liability the Company otherwise may have to the Executive to indemnify him
for his conduct in connection with his efforts on the Company’s behalf.

 

10.  Section 409A The parties intend that any compensation, benefits and other
amounts payable or provided to the Executive under this Agreement be paid or
provided in compliance with Section 409A of the Code and all regulations,
guidance, and other interpretative authority issued thereunder (collectively,
“Section 409A”) such that there will be no adverse tax consequences, interest,
or penalties for the Executive under Section 409A as a result of the payments
and benefits so paid or provided to him. The parties agree to modify this
Agreement, or the timing (but not the amount) of the payment of the severance or
other compensation, or both, to the extent necessary to comply with Section
409A. In addition, notwithstanding anything to the contrary contained in any
other provision of this Agreement, the payments and benefits to be provided to
the Executive under this Agreement shall be subject to the provisions set forth
below.

 

(a)Any payment subject to Section 409A that is triggered by a termination from
employment shall be triggered by a “separation from service,” as defined in the
regulations issued under Section 409A.

 

(b)If the Executive is a “specified employee” within the meaning of the Section
409A at the time of the Executive’s “separation from service” within the meaning
of Section 409A, then any payment otherwise required to be made to the Executive
under this Agreement on account of the Executive’s separation from service, to
the extent such payment (after taking in to account all exclusions applicable to
such payment under Section 409A) is properly treated as deferred compensation
subject to Section 409A, shall not be made until the first business day after
(i) the expiration of six months from the date of the Executive’s separation
from service, or (ii) if earlier, the date of the Executive’s death (the
“Delayed Payment Date”). On the Delayed Payment Date, there shall be paid to the
Executive or, if the Executive has died, to the Executive’s estate, in a single
cash lump sum, an amount equal to aggregate amount of the payments delayed
pursuant to the preceding sentence, plus interest thereon at the Delayed Payment
Interest Rate (as defined below) computed from the date on which each such
delayed payment otherwise would have been made to the Executive until the
Delayed Payment Date. For purposes of the foregoing, the “Delayed Payment
Interest Rate” shall mean the national average annual rate of interest payable
on jumbo six-month bank certificates of deposit, as quoted in the business
section of the most recently published Sunday edition of The New York Times
preceding the date as of which Executive is treated as having incurred a
separation from service for purposes of Section 409A.

 



Page 7 of 8

 

 

(c)All expenses eligible for reimbursement hereunder that are taxable to the
Executive shall be paid to the Executive no earlier than in the seventh month
after separation from service and no later than December 31 of the calendar year
following the calendar year in which such expenses were incurred. The expenses
incurred by the Executive in any calendar year that are eligible for
reimbursement under this Agreement shall not affect the expenses incurred by the
Executive in any other calendar year that are eligible for reimbursement
hereunder. The Executive’s right to receive any reimbursement hereunder shall
not be subject to liquidation or exchange for any other benefit.

 

IN WITNESS WHEREOF, Company and Executive have executed this Agreement as of the
date first above written.

 

“COMPANY”   “Executive”        





                              By: Chris McKee, General Counsel   By: Don MacNeil

 



Page 8 of 8

 

